UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1083


MIRNA RODRIQUEZ,

                    Plaintiff - Appellant,

             v.

ERIC K. FANNING, Secretary of the Army,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:15-cv-01654-TSE-JFA)


Submitted: September 12, 2017                               Decided: September 21, 2017


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Jenkins, Jr., BYNUM & JENKINS, PLLC, Alexandria, Virginia, for Appellant.
Dana J. Boente, United States Attorney, Kimere J. Kimball, Assistant United States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mirna Rodriquez appeals the district court’s orders deeming the Appellee’s

statement of undisputed facts as admitted and denying reconsideration, and granting

summary judgment in favor of the Appellee on Rodriquez’s claims of discrimination and

retaliation. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court.        Rodriquez v. Fanning, No.

1:15-cv-01654-TSE-JFA (E.D. Va. Nov. 22 & Dec. 16, 2016). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2